DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al. (9,656,598).
Claim 1, Salter discloses a lighting device (badge 28, Figs. 2-7) for integration into a vehicle surface (vehicle 32), comprising:
an exterior cover (housing 42, Fig. 3) having optically opaque surface areas (background 48 and see col. 7, lines 31-40, ….The viewable portion 34 may include a background region 48 and indicia 50....The viewable portion 34 may include a 
illuminatable light-transmissive signal structures (indicia 50) formed in the exterior cover between the opaque surface areas (background 48) for light emission, and 
a light source carrier (PCB 54, Fig. 3) arranged behind the exterior cover and having a plurality of light sources (38 and 64 and see col. 8, lines 4-10…The light sources 38, 64 may include any form of light source. For example, fluorescent lighting, light emitting diodes (LEDs), organic LEDs (OLEDs), polymer LEDs (PLEDs), solid state lighting, or any other form of lighting configured to emit light may be utilized…), wherein each signal structure is aligned with a group of light sources selected from the plurality of light sources (col. 8, lines 44-50,…some of the plurality of first light sources 38 and the plurality of second light sources 64 may be substantially aligned along a common axis, line, plane, and/or border. For example, the plurality of first and/or second light sources 38, 64 may align with the periphery 66 of the PCB 54, the indicia 50 of the viewable portion 34, and/or any other desired pattern of the badge 28), 
wherein different signal patterns can be adjusted by means of selective activation of certain of the light sources for trans-illumination or illumination of one or more associated signal structures (100, Fig. 11).
Claim 2, Salter discloses the lighting device according to claim 1, wherein a signal structure is at least one of the group, consisting of: 
structures (indicia 50) raised with respect to adjacent optically opaque surface areas (background 48), structures terminating co-planar with the adjacent optically 
Claim 3, Salter discloses the lighting device lighting device according to claim 1, wherein a signal structure has a transparent, at least translucent (see col. 7, lines 31-40, ….The viewable portion 34 may include a background region 48 and indicia 50....The viewable portion 34 may include a transparent and/or translucent portion and one or more substantially opaque portion(s), which may be configured as opaque coatings applied to the viewable portion 34…), design and the light color of the associated light sources is adjustable (see col. 8, lines 25-67), or a signal structure is designed to be colored and translucent, and the associated light sources emit white light.
Claim 4, Salter discloses the lighting device according to claim 1, wherein the light sources are point light sources, in particular light emitting diodes, LEDs; and wherein the LEDs are preferably organic LEDs, OLEDs (see col. 8, lines 4-10…The light sources 38, 64 may include any form of light source. For example, fluorescent lighting, light emitting diodes (LEDs), organic LEDs (OLEDs), polymer LEDs (PLEDs), solid state lighting, or any other form of lighting configured to emit light may be utilized…); and wherein the LEDs are more preferably designed for the generation of RGB colors, so that the color of a point light source may be adjusted by a corresponding control (see col. 8, lines 25-67,…. RGB LED….all of the light sources 38, 64 disposed within the badge 28 may be configured as multicolored light sources….).
Claim 5, Salter discloses the lighting device according to claim 1, wherein at least one of the light sources, in particular the light sources associated with certain signal reflective material 84 may be disposed on portions of the light directing member 68 such that incident light may be directed in any desired direction…).
Claim 6, Salter discloses the lighting device according to claim 1, wherein a light-scattering diffusor layer (86, Fig. 5) is arranged between the cover and the illuminant carrier (see col. 10, lines 54-60,…A light diffuser 86 may be disposed between the viewable portion 34 of the housing 42 and the light directing member 68).
Claim 8, Salter discloses the lighting device according to claim 1, wherein on the illuminant carrier, light sources are arranged only at those locations that are located immediately behind a signal structure, disposed within the cover (see Fig. 3, the light sources are arranged at indicia 50); or the light sources are arranged distributed in a matrix on the illuminant carrier substantially over the entire surface of the cover.
Claim 9, Salter discloses the lighting device according to claim 1, wherein the lighting device additionally has a light edge on its periphery, which preferably forms at least a part or parts of a peripheral line or a frame of the lighting device (see Fig. 3, the light sources are also located around an edge of the PCB 50).
	Claim 10 is rejected as above since the elements and the limitations are similar; furthermore, see Fig. 11 and col. 14, line 30 to col. 16, line 27 for selecting and controlling the light sources.
Claim 11, Salter discloses the vehicle according to claim 10, wherein the controller is configured to control certain signal functions during operation of the vehicle (see col. 14, lines 38-52,….a body control module, engine control module, steering 
Claim 12 is rejected as above since the elements and the limitations are similar; furthermore, see Fig. 11 and col. 14, line 30 to col. 16, line 27 for selecting and controlling the light sources.
Claim 13, Salter discloses the method according to claim 10, the signal functions being at least one of the group, consisting of: coming-home function, leaving-home function, welcome function, daytime running lights (see col. 14, lines 38-52,…. a running light…), driving mode indicator of the vehicle, such as autonomous driving, charge state indicator for a drive battery in an electric vehicle, signaling on a surface of the vehicle of operations taking place in an area obscured by the vehicle, and signaling of available parking space in front of, or behind, the vehicle, in particular when the vehicle itself is being parked.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (9,656,598).
Salter discloses the invention substantially as claimed, but does not disclose wherein the cover and the signal structures are designed to be exchangeable. It would have been an obvious matter of design choice to design the cover and the signal structures to be exchangeable, since applicant has not disclosed that the exchangeable solves any stated problem or is for any particular purpose other than the members (the cover and the signal structures) are removable or releasable, it appears that the invention of Salter would perform equally well with the cover and the signal structures are exchangeable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/12/21